DETAILED ACTION
	This is the first office action regarding application number 16/643,183, filed on Feb 28, 2020. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-17 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Mar 4, 2020 and Aug 31, 2021 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.



Abstract
The abstract of the disclosure is objected to because of the following informalities:
“id” in the 3rd to last line should be “is”.
Appropriate correction is required.


Claim Objections
Claim(s) 14-15 is/are objected to because of the following informalities:  
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n). Accordingly, the claim has not been further treated on the merits.
Claim 15, “a device according to” should be “the device according to”, in order to ensure proper antecedent basis.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(s) 1-13 and 15-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1, is it unclear whether the claim requires magnetic particles. The preamble states its intended purpose (i.e. for the reversible immobilization of biomolecules by magnetic particles) but the claim doesn’t positively recite that there are magnetic particles. This is further unclear due to the recitation ‘magnet arranged on the container in such a way that magnetic particles arranged in the container’, since it appears that the container should have magnetic particles but they have not been positively claimed. 

	Regarding Claim 1, it is unclear whether the container is configured to be filled with a liquid containing biomolecules or both a liquid containing biomolecules and a magnet. The examiner believes it should be the former and will treat it accordingly for prosecution. The examiner further recommends rewriting the independent claim to take advantage of formatting such as indents, semi colons and line breaks as well as ‘wherein’ clauses to distinguish limitations. For example, Claim 1 could be arranged as follows (editing marks have been used for clarity in this example): 
	“A device for the reversible immobilization of biomolecules by magnetic particles, the device comprising: 
a container configured to be filled with a liquid containing biomolecules; 
a magnet, wherein the magnet is arranged on the container in such a way that magnetic particles arranged in the container…;
an inhomogeneous magnetic field configured to act on the magnetic particles disposed in the container, wherein the inhomogeneous magnetic field is 
	The examiner notes that this example is not all inclusive and Claim 1 could benefit from any number of changes to improve clarity and readability. 

Regarding Claim 1, the recitation of ‘a magnet arranged on the container’ is unclear. The recitation suggests a construction where the container and the magnet form a single entity. As per the specification, the examiner believes that the container and the magnet are distinct entities and one should not be ‘on’ the other, but rather that they interact (i.e. see also Claim 5, where the container can be inserted into the magnet). Clarification is required. In the interest of compact prosecution, the examiner will treat the claim as describing a magnet and a container that can interact but not a magnet that is on a container at all times. 

	Regarding Claim 1, the recitation of ‘a magnet arranged on the container in such a way that magnetic particles arranged in the container, and to which the biomolecules are capable of being immobilized, are configured to be fixed in the container’ is unclear. What does ‘to which the biomolecules capable of being immobilized’ refer to? Is this intending to describe that the biomolecules become immobilized by the use of the magnet and, if so, how are simple biomolecules immobilized by a magnet? What does ‘are configured to be fixed in the container’ refer to? Is this describing how the biomolecules behave? If so, given that the immobilization of the biomolecules by means of magnetic particles is reversible, as per the preamble, how can it be ‘fixed’? Clarification is required. In the interest of compact prosecution, the examiner will interpret art as reading on the claim if it contains at least one magnet capable of capturing magnetic particles. 

	Regarding Claim 1, the recitation of the inhomogeneous magnetic field is unclear. With an apparatus claim, the device must be described in terms of the structure and then that structure can be related to a function. In instant Claim 1, the recitation of ‘inhomogeneous magnetic field… is capable of being generated by the arrangement of the magnet’ is unclear and does not positively claim the structure of the device. The examiner suggests rewriting the limitation as a whole to recite, for example: “wherein the magnet is capable of generating an inhomogeneous magnetic field that causes the magnetic particles disposed in the container to become arranged in a structured manner’. 

	Regarding Claim 1, the arrangement of the magnet is unclear. What are the specifications of the magnet such that it creates the desired inhomogeneous magnetic field? The examiner believes that an important limitation has been excluded from Claim 1 such that Claim 1 describes the invention described in the specification. In one embodiment of the specification, it is the combination of the magnet with the magnetically conductive module that creates the inhomogeneous field. In another embodiment, and as described in dependent Claim 9, it appears that the magnet providing the inhomogeneous magnetic field can be a plurality of magnets arranged in certain ways. Both of these embodiments appear to be in disagreement that a single magnet (i.e. ‘a magnet’ as in Claim 1) would be capable of generating the claimed inhomogeneous magnetic field. Clarification is required as to the arrangement of ‘a magnet’ in Claim 1 such that an inhomogeneous magnetic field. In the interest of compact prosecution, recitations of ‘a magnet’ will be interpreted as describing ‘a plurality of magnets’ or ‘a magnetic structure’. 

	Regarding Claim(s) 1, 2 and 9-10, the recitations of ‘arranged in such a way’ is unclear. What does ‘in such a way’ encompass? Alternatively, what does ‘in such a way’ exclude? The 

	Claim(s) 2-12 and 15-16 are rejected by virtue of dependency on Claim 1. 

	Regarding Claim 2, the recitation of “inhomogeneous magnetic field… capable of being generated by the magnetically conductive module” is unclear. In Claim 1, from which Claim 2 depends, it is stated that the magnet is what causes the inhomogeneous magnetic field. How is the magnetically conductive module now generating the same inhomogeneous magnetic field? Was the magnet by itself unable to generate the inhomogeneous magnetic field? What structure is necessary to generate the inhomogeneous magnetic field? Clarification is required. 
	
	Claim(s) 3-4 are rejected by virtue of dependency on Claim 2.

	Regarding Claim 5, the recitation “so that the container is capable of being inserted into the magnetically conductive module’ is unclear. There is no antecedent basis for ‘the magnetically conductive module’ in the claim. Also, it is unclear how the shape of the magnet relates to the magnetically conductive module allowing insertion of a container. In the interest of compact prosecution, prior art will be considered to read on the claim if the magnetic structure as a whole (either the magnet or magnetic module, or a combination of both) is capable of accepting a container. 



	Regarding Claim 7, the recitation of ‘wherein the magnet is arranged at the plurality of wells of the multiwell plate’ is unclear. What is the arrangement of the device of Claim 7 such that a single magnet can be arranged at each of the plurality of wells of a multiwell plate?

	Regarding Claim 9, the claim as a whole is unclear. It is unclear what ‘the magnet… arranged in such a way that a second magnet is arranged on the magnet in such a way’ intends to describe. Further, the recitation of ‘so that inhomogeneous magnetic field… is capable of being generated’ appears to describe that this arrangement (i.e. the stacking of magnets) is what gives rise to the inhomogeneous magnetic field. This appears to contradict the statement in Claim 1 that a single magnet can generate an inhomogeneous magnetic field. Clarification is required. 

	Regarding Claim 10, the recitation of ‘magnet has a notch, so that the inhomogeneous magnetic field… is capable of being generated by the notch of the magnet’ appears to describe that this arrangement (i.e. the notch) is what gives rise to the inhomogeneous magnetic field. This appears to contradict the statement in Claim 1 that a single magnet without notches can generate an inhomogeneous magnetic field. Clarification is required.

	Regarding Claim 13, the recitation of ‘fixing’ is unclear. The recitation is in disagreement with the preamble, which states that immobilization is reversible. Clarification is required. 



	Claim(s) 17 is rejected by virtue of dependency on Claim 13. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 11-12 and 15-16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Toyoshima et al (US 2012/0149132).

Regarding Claim 1, as best understood and as per the 112(b) interpretations, Toyoshima teaches a device for the reversible immobilization of biomolecules by magnetic particles (see Toyoshima: Abstract; [0030]), the device comprising: 
a container configured to be filled with a liquid containing biomolecules (see Toyoshima: Abstract; “the magnetic particles in the cuvette 100 installed in the BF port 51a to 51d are captured at the inner side surface”, [0057]; Fig 9)
and a magnet, the magnet arranged on the container in such a way that magnetic particles arranged in the container, and to which the biomolecules are capable of being immobilized, are configured to be fixed in the container (see Toyoshima: Abstract; “two in a set of permanent magnets 54a and 54b are arranged next to each other vertically”, [0057]; Fig 9); 
an inhomogeneous magnetic field configured to act on the magnetic particles disposed in the container is capable of being generated by the arrangement of the magnet, so that the magnetic particles are arranged in a structured manner by the influence of the inhomogeneous magnetic field (the examiner notes that the arrangement of magnets on the device of Toyoshima results in an inhomogeneous, or non-uniform, magnetic field).

	Regarding Claim 2, Toyoshima teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the magnet is configured to be arranged in such a way that the magnet comprises a magnetically conductive module, so that the inhomogeneous magnetic field acting on the magnetic particles disposed in the container are capable of being generated by the magnetically conductive module’ (see Claim 1; examiner notes that the magnets are the magnetically conductive module).

	Regarding Claim 3, modified Toyoshima teaches all the limitations as applied to Claim 2 and further teaches ‘wherein the magnetically conductive module is arranged as a component on the magnet or the magnetically conductive module is designed as an integrated element of the magnet’ (see Claim 1; examiner notes that the magnets are the magnetically conductive module (i.e. integrated)). 



Regarding Claim 11, Toyoshima teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the magnet is a permanent magnet or an electromagnet’ (see Toyoshima: Abstract; “two in a set of permanent magnets 54a and 54b are arranged next to each other vertically”, [0057]; Fig 9). 

Regarding Claim 12, Toyoshima teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the device comprises an instrument capable of removing the liquid’ (see Toyoshima: [0034]; [0062]). 

Regarding Claim 15, Toyoshima teaches all the limitations as applied to Claim 1 and is capable of automated processing of biomolecules (see Claim 1; Toyoshima: Abstract, “analyzer”; Fig 1,3). 

Regarding Claim 16, Toyoshima teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the biomolecules are capable of being reversibly immobilized’ (see Claim 1; see Toyoshima: Claim 11; Toyoshima describes the magnetic particles being immobilized only in the presence of the magnetic field, describing that the magnetic particles are reversibly immobilized in the system). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 2012/0149132) in view of Dolan et al (US 6,136,182).

	Regarding Claim 2, Toyoshima teaches all the limitations as applied to Claim 1. Toyoshima teaches the magnet (see Claim 1).
	Were it to be shown that the magnets of Toyoshima do not sufficiently teach ‘wherein the magnet is configured to be arranged in such a way that the magnet comprises a magnetically conductive module, so that the inhomogeneous magnetic field acting on the magnetic particles disposed in the container are capable of being generated by the magnetically conductive module’, an alternate rejection is set forth below.
	Alternately, Dolan teaches the analogous art of a system and methods for the collection and analysis of magnetically labeled species (see Dolan: Abstract). Dolan teaches a ferromagnetic capture structure provided in the form of wires, thin strips or generally a material 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the device of Toyoshima to include a ferromagnetic capture structure (i.e. a magnetically conductive module) as a material supported on a wall of a separation vessel (equivalent to the structure of Toyoshima that contain the magnets) as taught by Dolan, because Dolan teaches that the ferromagnetic capture structure generates an magnetic field gradient in the presence of an external non-uniform magnetic field, resulting in the magnetic particles aligning along the capture structure to provide the benefit of allowing the magnetic particles to be analyzed within the vessel to quantify the amount of target material (see Dolan: Column 8, line 29-45; Column 12, line 8-27; Column 12, line 8-27; Column 14, line 58-63). 

	Regarding Claim 3, modified Toyoshima teaches all the limitations as applied to Claim 2. Modified Toyoshima teaches the magnets and the magnetically conductive module (i.e. ferromagnetic capture structure of Dolan) (see modification of Claim 2). 
	Modified Toyoshima does not teach the magnetically conductive module ‘arranged as a component on the magnet or the magnetically conductive module is designed as an integrated element of the magnet’. 
	However, based on the above teachings, where modified Toyoshima teaches all of the components of the system, it would have been well within the skill of one of ordinary skill in the art to modify the system to integrate the magnet and magnetically conductive module as this would have produced the same result, with one of skill in the art being able to easily envision 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Toyoshima, which already comprises the magnet and the magnetically conductive module, to integrate the magnet and magnetically conductive module as this would have produced the same result, with one of skill in the art being able to easily envision the result of making the integral to each other.

	Regarding Claim 4, modified Toyoshima teaches all the limitations as applied to Claim 2 and further teaches ‘wherein the magnetically conductive module is a magnetically amplifying module or a diamagnetic module’ (see modification of Claim 2, ferromagnetic capture structure).


Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 2012/0149132) in view of Aruga et al (US 2008/0206099).

	Regarding Claim 5, Toyoshima teaches all the limitations as applied to Claim 1. Toyoshima teaches the magnet (see Claim 1).
	Toyoshima does not teach ‘a shape of the magnet is configured to a shape of the container, so that the container is capable of being inserted into the magnetically conductive module’, as per the 112(b) interpretation.
	However, Aruga teaches the analogous art of a magnetic separator (see Aruga: Abstract). Aruga teaches that the magnetic structure of a magnetic separator can be arranged such that a container can be inserted into the magnetic structure for performing the separation 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the magnetic structure of Toyoshima to be constructed with an opening as taught by Aruga, because Aruga teaches that the structure allows for a container to be inserted into the magnetic structure for process, stating that this arrangement allows for the container to be in contact with magnets (the examiner notes that the container would be in contact with magnets in multiple locations) (see Aruga: [0028]; Fig 4A-4B).

Regarding Claim 8, Toyoshima teaches all the limitations as applied to Claim 1. Toyoshima teaches the magnet (see Claim 1).
	Toyoshima does not teach ‘wherein the magnet comprises a hole or an indentation for inserting the container’.
	However, Aruga teaches the analogous art of a magnetic separator (see Aruga: Abstract). Aruga teaches that the magnetic structure of a magnetic separator can be arranged such that a container can be inserted into the magnetic structure for performing the separation process, stating that this arrangement allows for the container to be in contact with magnets (the examiner notes that the container would be in contact with magnets in multiple locations) (see Aruga: [0028]; Fig 4A-4B). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the magnetic structure of Toyoshima to be constructed with an opening as taught by Aruga, because Aruga teaches that the structure allows for a container to be inserted into the magnetic structure for process, stating that this arrangement allows for the container to be in contact with magnets (the examiner notes that the container would be in contact with magnets in multiple locations) (see Aruga: [0028]; Fig 4A-4B).


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 2012/0149132) in view of Siddiqui (US 2003/0127396).

	Regarding Claim 6, Toyoshima teaches all the limitations as applied to Claim 1. 
	Toyoshima does not teach ‘wherein the container is a multiwell plate and the multiwell plate has a plurality of wells’.
	However, Siddiqui teaches the analogous art of a magnetic separator (see Siddiqui: Abstract). Siddiqui teaches that a magnetic separator can be constructed to adjust to a multi well plate configuration not only demonstrating that this arrangement can be performed (i.e. reasonable expectation of success) while also describing that use of disposable multi well plates have the advantages of being widely available (i.e. providing the advantage of high throughput and parallel processing of multiple samples) (see Siddiqui: [0140]-[0149]; Fig 15A-15D). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the structure of the magnetic separator of Toyoshima to be constructed in a multiwell plate format, with the cuvette and magnetic separator being formed in array configuration, with all the individual compartments (i.e. wells) being separately addressable (separate wells of a microtiter plate) by a corresponding set of magnetic separators that are formed in an array configuration as suggested by Siddiqui, because Siddiqui teaches that this arrangement can be beneficial (i.e. reasonable expectation of success) while also describing that use of disposable multi well plates have the advantages of being widely available (see Siddiqui: [0140]-[0149]; Fig 15A-15D).

. 


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 2012/0149132) in view of Blange (US 2002/0079998).

	Regarding Claim 10, Toyoshima teaches all the limitations as applied to Claim 1. 
	Toyoshima does not teach ‘wherein the magnet is configured to be arranged in such a way that a magnet has a notch so that the inhomogeneous magnetic field is capable of being generated by the notch of the magnet’.
	However, Blange teaches the analogous art of a magnetic device for transporting particles (see Blange: Abstract). Blange teaches that a magnet can contain grooves (i.e. equivalent to notches) to generate a non-uniform magnetic field because the grooves cause a lower magnetic field strength in that location, thereby providing the advantage of being able to control the movement of the magnetic particles as the magnetic particles follow the stronger magnetic field strength (see Blange: “As a result the magnetic field strength is lower at sections of the sleeve 2 which are located opposite the grooves 3”, [0025]-[0027]; [0031]).  
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the structure of the magnet of Toyoshima to comprise any amount of grooves (i.e. equivalent to notches) as described by Blange, because Blange teaches that the grooves cause a lower magnetic field strength in that location ultimately generating a non-uniform magnetic field and thereby providing the advantage of being able to control the movement of the magnetic particles as the magnetic particles follow the stronger magnetic field strength (see Blange: “As a .  


Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 2012/0149132) in view of Tajima et al (EP 1 065 001).

Regarding Claim 13, Toyoshima teaches a method for the reversible immobilization of biomolecules (see Toyoshima: Abstract; [0011]; [0030]), the method comprising:
arranging magnetic particles and a liquid with biomolecules in a container (see Toyoshima: “an apparatus for quantitatively measuring or qualitatively measuring antigens and antibodies contained in a sample (blood specimen) such as blood to be measured… bind magnetic particles (R2 reagent) to a capture antibody (R1 reagent) bound to an antigen contained in a sample”, [0030])
bonding the biomolecules to the magnetic particles (see Toyoshima: “bind magnetic particles (R2 reagent) to a capture antibody (R1 reagent) bound to an antigen contained in a sample”, [0030]) 
fixing the magnetic particles in the container in an inhomogeneous magnetic field generated by the arranging of the magnet, so that the magnetic particles arrange themselves in a structured manner (see Toyoshima: “capture a complex of the bound antigen, capture antibody, and magnetic particles by magnetism”, [0030]; the examiner notes that the arrangement of magnets on the device of Toyoshima results in an inhomogeneous, or non-uniform, magnetic field that would capture the magnetic particles in specific locations (i.e. structured arrangement) due to the non-homogeneity of the magnetic field); 
removing the liquid with an instrument for removing a liquid, the liquid flowing off from the magnetic particles by the structured arrangement of the magnetic particles (see Toyoshima: “remove (BF separation) the R3 reagent containing unreacted (free) labeled antibody”, [0030]; the examiner notes that as the liquid is aspirated, the liquid on the side walls where the magnetic particles are immobilized by the magnetic field would flow off due to gravitational forces). 
Toyoshima does not teach ‘detaching the biomolecules from the magnetic particles’.
However, Tajima teaches the analogous art of magnetic separation processes (see Tajima: Abstract). Tajima teaches that magnetic separations can have additional process steps such as dissociation, where the term means removal of magnetic particles from the target substance (see Tajima: [0109-]-[0110]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Toyoshima to include a dissociation step as suggested by Tajima, because Tajima teaches that a step of dissociation can be added to magnetic separations to remove magnetic particles from the target substance (see Tajima: [0109-]-[0110]).

Regarding Claim 17, Toyoshima teaches all the limitations as applied to Claim 13. Toyoshima teaches the biomolecules and the magnet (see Claim 1).
	Toyoshima does not teach ‘wherein the bonding includes reversibly bonding the biomolecules to the magnetic particles’.
However, Tajima teaches the analogous art of magnetic separation processes (see Tajima: Abstract). Tajima teaches that magnetic separations can have additional process steps such as dissociation, where the step results in the removal of magnetic particles from the target substance (see Tajima: [0109-]-[0110]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of modified Toyoshima to include a dissociation step as suggested by 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.C.L./Examiner, Art Unit 1797        

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796